NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUDY AROLDO MONTERROSO,                         No.    13-74053

                Petitioner,                     Agency No. A071-569-981

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Rudy Aroldo Monterroso, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion for a continuance

and denying his application for protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion for a continuance, and review de novo claims of

due process violations in immigration proceedings. Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008). We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

       The agency did not abuse its discretion in declining to grant Monterroso’s

request for a further continuance to present testimony from an expert witness

where it was made on the day the witness was scheduled to testify, Monterroso had

previously been granted a nine-month continuance to present the witness, and he

did not present any evidence of the witness’s qualifications. See 8 C.F.R.

§ 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (listing factors

to consider in reviewing the denial of a continuance). We reject Monterroso’s

contention that the IJ exhibited bias. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

       Substantial evidence supports the agency’s denial of CAT relief because

Monterroso failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the Guatemalan government if returned. See

Silaya, 524 F.3d at 1073. We reject Monterroso’s contention that the agency erred

in its analysis.

       PETITION FOR REVIEW DENIED.


                                          2                                   13-74053